DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Based on the amendments filed 31 August 2021, a thorough search for prior arts on PE2E database and on domains (NPL-IP.com) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the combined features of managing a plurality of end nodes of a Low-Power Wide Area Network, LPWAN, wherein each end node is switchable between at least two operating modes, wherein, when the desired operating mode is the first operating mode, the detector is configured to determine that the at least one end node has not successfully switched into the desired operating mode if the first information is not received by the network controller from the at least one end node and wherein, when the desired operating mode is the second operating mode, the detector is configured to determine that the at least one end node has not successfully switched into the desired operating mode if the network controller receives the first information from the at least one end node at a time as disclosed by the claimed subject matter of independent claims 1 and 6. 
By interpreting the claims in light of the Specification, the examiner finds the claimed invention to be patentably distinct from the prior art of records. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/BERHANU D BELETE/Examiner, Art Unit 2468    /PARTH PATEL/                                          Primary Examiner, Art Unit 2468